       CASE 0:18-cv-00466-SRN-HB Document 161 Filed 06/25/20 Page 1 of 1

Brock Fredin
Hudson, WI ● Phone: (612) 424-5512 ●
E-Mail: brockfredinlegal@icloud.com

                                                                                 Date: June 25, 2020
BY ECF
Hildy Bowbeer
United States District Court
316 Robert St N
Saint Paul, MN 55101

        Re:      Fredin v. Miller et al., Case No. 18-cv-466
                 Fredin v. Middlecamp, Case No. 17-cv-3058

Dear Ms. Bowbeer:

I write in reference to Karl Johann Breyer’s June 24, 2020 letter. I have provided copies of the
sealed document to Mr. Breyer. I timely complied with the Court’s order but was notified by the
clerk’s office that an additional procedure was required where it marked the documents as filed in
error. I re-filed the documents as soon as possible. In earlier orders, the Court stated or implied I
could redact sensitive information about my family. Because of Defendants stalking campaign,
its completely reasonable and not relevant to the financial claims. Nonetheless, the sealed
document, and non-sealed document are entirely different and provides Defendants access. If the
Court seeks any additional prejudicial actions on behalf of Defendants, it can provide guidance by
stipulating what information I can or cannot provide in the sealed document based on my pro se
status. Given Defendants stalking campaign, I do not feel comfortable providing any additional
information from its current form.

The Court’s prejudice is unduly burdensome where it allows Defendants to conduct discovery but
blocks my access to documents. It remains absurd that Defendants have not been sanctioned for
yet another abusive request and their continued misconduct. This Court has now engaged in a
financial harassment campaign to bankrupt me on behalf of Defendants. Defendants have already
ruined my life and destroyed my professional livelihood.

In light of George Floyd, this Court had a duty to refer Ms. Middlecamp’s Minneapolis police
brutality to the proper authorities. It has blocked my access to discovery apparently to suppress
these details from ever seeing the light of day. This Court’s failure helps drive the systematic
pattern of corruption and violence by Minneapolis law enforcement officials. This is a complete
embarrassment.



                                                               Sincerely,
                                                               s/ Brock Fredin

cc:     All Parties (By ECF)
        Senate Judiciary Committee (By USPS)
